Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust announces 2009 capital program guidance and January cash distribution CALGARY, Jan. 14 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") is providing guidance on our 2009 capital program and is announcing a change to our current monthly distribution. During 2008 Penn West took steps to ensure balance sheet strength including diversifying our debt, initiating a marketing process to sell certain of our non-core assets and hedging more than 25 percent of our 2009 production (before royalties) at prices that are well above current commodity strip pricing. We believe that these actions, and those we are now taking regarding our 2009 capital program and distribution level, are prudent and appropriate given the current state of the petroleum industry and the economy.
